Citation Nr: 1313473	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10 03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional compensation for CD as a dependent child.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to July 1985.  The Veteran is in receipt of numerous combat awards including the Silver Star, the Bronze Star with "V" Devise, and Purple Heart.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran is CD's paternal grandfather.

2.  A March 1997 court Order, awarded legal custody of CD to the Veteran.

3.  Since at least March 1997, CD has resided with the Veteran with his mother having visitation rights.

4.  Other legal entities included the IRS, CD's school district, and the Veteran's health insurance company recognizes CD as the Veteran's de facto dependent child for purposes of receiving benefits.  

5.  The Veteran is neither the biological father, nor stepfather of CD, and he has legally adopted CD.


CONCLUSION OF LAW

The criteria for finding CD a dependent for purposes of additional compensation have not been met.  38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 3.4, 3.57 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

However, while the VCAA is potentially applicable to a great number of claims, the Board finds that it does not apply to the current appeal because the law and not the evidence in this case is dispositive as to the appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, No. 99-158 (2001) (holding that the VCAA does not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).

The Claim

The Veteran claims that he should be allowed additional compensation for CD as a dependent child since for all practical purposes he has acted as CD's father since he was 18 months old.  In support of his claim, the Veteran and/or his representative provided VA with a copy of a report prepared in connection with a custody hearing in which it was reported that the Veteran had taken care of CD since he was 18 months old and a March 1997 court Order awarded legal custody of CD to the Veteran.  They also argued that since at least March 1997 CD resided with the Veteran with his mother having visitation rights and other legal entities included the IRS, CD's school district, and the Veteran's health insurance company recognizes CD as the Veteran's de facto dependent child for purposes of receiving benefits.  

The law allows for additional compensation in the case of a veteran whose disabilities are rated 30 percent or more and who has dependent children.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Veteran's service-connected disabilities have been evaluated as over 30 percent disabling.

For purposes of additional compensation, the term "dependent children" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household, and an illegitimate child if certain specific criteria are met.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

The facts of this appeal are not in dispute and they are as follows.  The Veteran is CD's paternal grandfather.  A report prepared in connection with a custody hearing reported that the Veteran had taken care of CD since he was 18 months old.  In a March 1997 court Order from the Commonwealth of Virginia, the Veteran was awarded legal custody of CD.  Since at least March 1997, CD has resided with the Veteran.  The mother of CD has visitation rights.  Other legal entities, included the IRS, CD's school district, and the Veteran's health insurance company recognize CD as the Veteran's de facto dependent child for purposes of receiving benefits.  

The record does not show, and neither the appellant nor his representative claim, that the Veteran is the biological father of CD, is CD's stepfather, or that the claimant has legally adopted CD.

For the purpose of this decision, the Board acknowledges that the IRS, CD's school district, and the Veteran's insurance company recognize CD as the Veteran's de facto dependent child for purposes of receiving benefits.  However, when adjudicating claims for VA benefits the Board is not bound by determinations by other Federal or State agencies such as the Commonwealth of Virginia, the IRS, and CD's school district.  See, for example, Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (holding that Social Security Administration determinations are not controlling for VA purposes).  The Board also finds that it is not bound by the determinations of any private company such as the Veteran's insurance company.  Id.  Therefore, the Board finds that these determinations by these other legal entities have no probative value as to the current claim for VA benefits.

The Veteran's representative argued in its December 2012 Informal Hearing Presentation that controlling regulations allow VA to find CD a dependent child the same way VA finds a stepchild a dependent child after a divorce or separation between the parents of that child - i.e., by virtue of that child remaining a member of the Veteran's household or in constructive custody of the Veteran. 

However, the Board does not find the Veteran's representative's argument persuasive.  The Board has reached this conclusion because a condition precedent for VA finding the hypothetical stepchild remaining a dependent child of the Veteran is that child having been the claimant's stepchild before the divorce or separation and in the current appeal the appellant does not claim, and the record does not show, that CD was ever his stepchild.

Given the above facts which show that the Veteran is CD's paternal grandfather and legal custodian and not his biological father, stepfather, or legally adopted father, the Board finds that there is no basis in law in which to consider CD a dependent for purposes of additional benefit payments to the Veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  Accordingly, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  While the Board is sympathetic to the Veteran's claim, it must nonetheless apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  


ORDER

Entitlement to additional compensation for CD as a dependent child is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


